Citation Nr: 1523882	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  10-27 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder, claimed as dermatitis.
 
2.  Entitlement to service connection for a headache disorder, claimed as migraine headaches, to include as secondary to a skin disorder.
 
3.  Entitlement to service connection for cervical spine arthritis, to include as secondary to a skin disorder.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan


ATTORNEY FOR THE BOARD

R.M.K., Counsel

INTRODUCTION

The Veteran served on active duty from August 1991 to August 1993. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  By that rating action the RO, in part, denied the Veteran's claims for service connection for a skin condition (claimed as dermatitis), neck arthritis, and migraine headaches.  The Veteran appealed the RO's December 2008 rating action to the Board.

This case has previously been before the Board on two occasions.  In December 2012 the case was remanded for additional evidentiary development.  In a December 2013 decision, the Board denied entitlement to service connection for the issues on appeal and denied service connection for jaw arthritis, to include as secondary to a skin disorder, and an immune-system disorder, claimed as chronic fatigue syndrome, to include as secondary to a skin disorder.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court). 

In January 2015 the Court granted a Joint Motion for Partial Remand (JMR), and only the part of the Board's decision that denied entitlement to the issues on appeal was remanded to the Board for action consistent with the terms of the JMR.  The parties to the JMR explicitly stated that they did not wish to disturb the Board's adjudication of the Veteran's claimed jaw arthritis and an immune-system disorder.  

The Veteran changed representatives during the pendency of the appeal.  Initially, he was represented by the Florida Department of Veterans Affairs.  He changed his representative to Kenneth L. LaVan, recognized as the current representative.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the January 2015 Court Order and JMR, the Board is to consider whether the Veteran's skin disorder and headaches are etiologically related to alleged in-service chemical exposure, to specifically include hydrazine.  It was also noted that the issue of entitlement to service connection for cervical spine arthritis is inextricably intertwined with these issues as the Veteran claims that the arthritis is due to inflammation from his dermatitis.

To this point, the Board notes that the Veteran submitted multiple Internet articles regarding hydrazine, used in various rocket fuels. 

The Veteran's DD Form 214 also shows that his primary specialty was "TAC aircraft maintenance specialist".

VA treatment records reflect a diagnosis of seborrheic dermatitis.  Service treatment records show that in September 1992 the Veteran had tiny bumps on his lower lip.  The assessment was transient allergic reaction versus viral syndrome.  

VA treatment records reveal a diagnosis of a headache disorder.  In March 1993, the Veteran complained of headaches for two days. 

The Veteran was also afforded VA examinations in January 2013 in which etiological opinions were provided but did not specifically address the claimed in-service chemical exposure.

Accordingly, the case is REMANDED for the following action:

1.  Provide access to the electronic claims file to the examiner who conducted the January 2013 VA examinations or, if this examiner is not available, to another individual qualified to provide the requested opinions.  The Virtual VA and VBMS records, to include a copy of this remand, must be made available to the examiner for review, and the addendum report should reflect that such a review was conducted.

The examiner should answer the following:

(a) Is the Veteran's seborrheic dermatitis or any other diagnosed skin disorder as likely as not (50 percent or greater probability) related to military service, including in-service skin symptomatology in September 1992 and claimed exposure to chemicals, including hydrazine, in his role as an aircraft maintenance specialist? 

(b) Is the Veteran's headache disorder as likely as not (50 percent or greater probability) related to military service, including in-service headache symptomatology in March 1993 and claimed exposure to chemicals, including hydrazine, in his role as an aircraft maintenance specialist? 

In reaching all conclusions, the examiner must identify and explain the medical basis or bases for the conclusion, with identification of the evidence of record relied upon in reaching the conclusion.  The examiner should address the aforementioned Internet articles submitted by the Veteran regarding hydrazine and his assertions as to chemical exposure.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.
 
2.  After completion of the above and any additional development deemed necessary, the AOJ must readjudicate the issues on appeal with consideration of all applicable laws and regulations.  If any of the above-cited service connection claims are denied, the AOJ will issue a Supplemental Statement of the Case to the Veteran and his representative and provide them with an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




